AMY, J.,
concurring in part and dissenting in part.
_jjl agree with the majority’s reversal of those aspects of the underlying judgment that were not properly before the workers’ compensation judge.
However, I respectfully dissent from the reversal of the denial of penalties. Although the workers’ compensation judge did not discuss the denial of penalties and attorney fees in language squarely reflective of La.R.S. 23:1201(F), the reasons expressed reveal the determination that the matter was reasonably controverted. I find no manifest error in that determination nor in the ultimate denial of penalties and attorney fees. Accordingly, I would affirm the workers’ compensation judge’s ruling in that aspect.